DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Species B – Figs. 9-12 in the reply filed on August 27, 2021 is acknowledged. Applicant further states that claims 1-8 and 11-14 read on the elected species and claim 1 being generic to all species (see Election pg. 1).
Upon further review, the claims features or limitations of claims 9-10 are shown in the elected species; therefore, examiner rejoins claims 9-10 with the election. 
In summary, the associated claims for the elected species B are claims 1-14, which will be examined on their merits herein.  Furthermore, the election of species requirement is deemed proper; therefore, made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one support element” as in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 2 (in Fig. 9) have lead lines pointing to two different structure(s).  Furthermore, reference character 12 (in Figs. 9-10) are pointing to the wrong structure (i.e. the flange of the container and NOT a safety ring) when comparing it to Fig. 11
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference characters 15 and 29 have both been used to designate “strip” (pg. 7 Ln. 7 – pg. 10 Ln. 26)
reference characters 16 and 17 have both been used to designate “strip” (pg. 7 Ln. 24 – pg. 8 Ln. 10)
reference characters 23 and 24 have both been used to designate “end” (pg. 7 Ln. 24 – pg. 8 Ln. 19)
reference characters 341 and 342 have both been used to designate “portion” (pg. 10 Ln. 10-27)
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The disclosure is objected to because of the following informalities: as noted in the drawings objections above.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1 and its dependents are indefinite because it is not clear whether claim 1 is drawn to the sub-combination of: a screw cap FOR remaining attached to a container and its corresponding structures (i.e. neck, threads, shoulder and so on), or whether the claim is drawn to the combination of: a screw cap AND a container and its corresponding structures (i.e. neck, threads, shoulder and so on).  This is because while some portions of the claim indicate that what is claimed is the sub-combination, other portions of the claim indicate that what is claimed is the combination (note the structural limitations of claim 1, Ln. 5-8 and 10-11, requiring “a thread arranged on a neck of the container,” “is screwed on the neck,” “is unscrewed from the neck,” “the neck is open” and “a retaining element arranged on the container”). It is noted further in connection with these limitations that it is by no well settled that features not claimed may not be relied upon in support of patentability. In this office action, the container Accordingly, all references in the claims to the container and its corresponding structures (i.e. neck, threads, shoulder and so on) are considered to be merely functional. On the other hand, clarification of the scope of the claim is required. 
	In claim 1, Ln. 10-11, the phrase, “…the second end of the cylindrical wall…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 1, Ln. 11-12, the phrase, “…the fracturable connection…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “at least one fracturable connection” (claim 1, Ln. 11), which suggests more than one “fracturable connection.” Therefore, it is unclear as to which specific “fracturable connection” is being encompassed in this instance. Further clarification is required.
	In claim 5, Ln. 1-5, the phrase in each instance, “…the second end of the cylindrical wall…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 5, Ln. 4, the phrase, “…the fracturable connection…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, the applicant establishes “at least one fracturable connection” (claim 1, Ln. 11), which suggests more than one “fracturable connection.” Therefore, it is unclear as to which specific “fracturable connection” is being encompassed in this instance. Further clarification is required.
In claim 7, Ln. 2, the phrase, “…can…” The term “can” is unclear, thus making the metes and bounds of the claim indefinite. More specifically, it is unclear if the limitation following the term “can” are required or optional. For examination purposes the recitation following the term “can” are consider to be optional limitations.
	In claim 8, Ln. 2, the phrase, “...substantially...” which is a relative term which render the claims indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 9, Ln. 2, the phrase, “...substantially...” which is a relative term which render the claims indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 9, Ln. 5-9, the phrase in each instance, “…the abutment(s)…” lacks antecedent basis and renders the claim to be vague an indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “at least one abutment” (claim 9, Ln. 4) when referring to “the abutment(s)” or different “abutment”? Further clarification is required.
	In claim 10, Ln. 1, the phrase, “…the abutment(s)…” lacks antecedent basis and renders the claim to be vague an indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “at least one abutment” (claim 9, Ln. 4, which claim 10 depends from) when referring to “the abutment(s)” or different “abutment”? Further clarification is required.
	In claim 10, Ln. 1, the phrase, “…has/have…” renders the claim to be indefinite because of the indefinite meaning of the slash. 
As for claims 2-14, due to their dependencies from claim 1, they too have these deficiencies. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	In claim 1, Ln. 16-17, the phrase, “…by means…” does not invoke 112(f) because it provides sufficient structure in the form of “a connecting element,” which performs the claimed function.
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections.  Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 rejected under 35 U.S.C. 103 as being unpatentable over Benoit-Gonin et al. (US 6474491; hereinafter Benoit-Gonin) in view of Ishii et al. (US 8469213; hereinafter Ishii).
Regarding clam 1, Benoit-Gonin discloses a screw cap (1) for remaining attached to a container (2) after opening the container, the cap comprising: 
a cylindrical wall (6) having a longitudinal axis, a first end closed by a bottom and a second open end, the cylindrical wall having an inner surface including a thread (20) arranged to engage with a thread (11) arranged on a neck (2a) of the container, the cylindrical wall being configured to be located alternatively in a closed position, wherein the cylindrical wall is screwed on the neck (see Benoit-Gonin Figs. 1-2), and an open position, wherein the cylindrical wall is unscrewed from the neck and the neck is open (see Benoit-Gonin Fig. 8), 
a safety ring (3) extending the cylindrical wall and intended to be retained at the neck by a retaining element arranged on the container, 
wherein a portion of the cylindrical wall forms a first strip extending between a first tip and a second tip parallel with the longitudinal axis, the first tip being connected to the cylindrical wall by a first hinge, the second tip being connected to the safety ring by means of a connecting element (5 and 21), the connecting element being arranged to provide displacement of the 
	However, Benoit-Gonin fails to teach the safety ring being connected to the second end of the cylindrical wall by at least one fracturable connection, the fracturable connection being arranged to be fractured during a first unscrewing of the cylindrical wall.
	Ishii is in the same field of endeavor as the claimed invention and Benoit-Gonin, which is a screw cap that remain with the container after opening. Ishii teaches a screw cap embodiment (2; as shown in Figs. 1-8) for remaining attached to a container after opening the container, the cap comprising: a cylindrical wall (10) having a longitudinal axis, a first end closed (i.e. top panel (8)) by a bottom and a second open end, the cylindrical wall having an inner surface including a thread (20) arranged to engage with a thread (66) arranged on a neck of the container (see Ishii Fig. 6), the cylindrical wall being configured to be located alternatively in a closed position, wherein the cylindrical wall is screwed on the neck, and an open position, wherein the cylindrical wall is unscrewed from the neck and the neck is open, a safety ring (6) extending the cylindrical wall and intended to be retained at the neck by a retaining element (68) arranged on the container, the safety ring being connected to the second end of the cylindrical wall by at least one fracturable connection (26 as shown in Ishii Figs. 3 and 6-7), the fracturable connection being arranged to be fractured during a first unscrewing of the cylindrical wall, wherein a portion of the cylindrical wall forms a first strip extending between a first tip and a second tip parallel with the longitudinal axis, the first tip being connected to the cylindrical wall by a first hinge, the second tip being connected to the safety ring by means of a connecting element (47), the connecting element being arranged to provide displacement of the cylindrical wall along the longitudinal axis during an unscrewing of the cylindrical wall (Ishii Col. 5 Ln. 55 – Col. 10 Ln. 21).

Regarding claim 2, Benoit-Gonin further discloses wherein the first strip further has longitudinal edges parallel with the longitudinal axis, each of the longitudinal edges being connected respectively to the cylindrical wall by a tearable line (17), each tearable line being arranged to be torn after the first unscrewing of the cylindrical wall and a first opening of the neck of the container (see Benoit-Gonin Figs. 2 and 4).
Regarding claim 3, Benoit-Gonin further discloses wherein the connecting element comprises two arms (4 and 4a-b), each of the arms having a first end and a second end, the arms being joined to one another at the first end and being symmetrically deviated on either side of the first strip towards the second end, the second end being connected to the safety ring (see Benoit-Gonin Figs. 1-2 and 4).
Regarding claim 4, Benoit-Gonin further discloses wherein the connecting element further comprises a second hinge connecting the second tip of the first strip to the arms (see Benoit-Gonin Figs. 1-2 and 4).
Regarding clam 5, Benoit-Gonin further discloses wherein the second end of the cylindrical wall comprises an edge portion having a first indentation, the arms being housed in the first indentation by completing the edge of the second end of the cylindrical wall on the first indentation, and wherein the fracturable connection connects the safety ring, on the one hand, to the second end of the cylindrical wall and, on the other hand, to the arms, the second end of each of the arms having a portion being deviated from the first indentation to connect the safety ring (see Ishii Figs. 1-3 and 6-7).
Regarding claim 6, Benoit-Gonin further discloses wherein each tearable line also connects each of the arms to the cylindrical wall (see Benoit-Gonin Figs. 1-2 and 4).
Regarding claim 7, Benoit-Gonin further discloses wherein the safety ring comprises at least one support element arranged such that the safety ring facing the arms can rest against the arms during forced movement of the safety ring over the retaining element to assemble the cap on the container (see Benoit-Gonin Figs. 1-2 and 4).
Regarding claim 8, Benoit-Gonin further discloses wherein the cap further comprises a second strip extending the first strip and arranged substantially in the same plane as the first strip, the second strip being separated from the first strip by the connecting element, the safety ring having a cut-out adapted to house the second strip, the second strip being adapted to prevent the rotation of the cap about the longitudinal axis when the cylindrical wall is located in the open position, the rotation of the cap about the longitudinal axis being prevented by the pressure of the second strip caused by the tilting of the plane including the first strip and the second strip around the connecting element when the cylindrical wall is brought into the open position (see Benoit-Gonin Figs. 1-2 and 4).
Regarding clam 9, Benoit-Gonin further discloses wherein the cap comprises a third strip extending the first strip and arranged substantially in the same common plane as the first strip, the safety ring having a cut-out adapted to house the third strip, the third strip comprising at least one abutment (i.e. tongue (21) of Benoit-Gonin or protrusion (46) of Ishii) projecting over the third strip outwards from the cylindrical wall, the abutment(s) being arranged to rest against a shoulder arranged on the container after a tilting of the common plane when the cylindrical wall is brought into a blocking configuration of the cap (see Benoit-Gonin Fig. 8 or Ishii Fig. 8), the two arms of the connecting element being configured to bring the common plane towards the safety ring after the tilting until the abutment(s) rest against the 
Regarding claim 10, Benoit-Gonin further discloses wherein the abutment(s) has/have an extended shape having a first portion and a second portion, the first portion being configured to abut against the shoulder when the cylindrical wall is located in the blocking configuration, the second portion having a shape facilitating a passage towards the blocking configuration when the cylindrical wall is in the open position (see Benoit-Gonin Fig. 8 or Ishii Fig. 8).
Regarding clam 11, Benoit-Gonin further discloses wherein the cap further comprises an inner capping cylindrical skirt (see Benoit-Gonin Figs. 3 and 5-7 or inner annular projection (14) of Ishii as shown in Ishii Figs. 3 and 6-7) carried by the bottom and configured to penetrate into the neck of the container during screwing of the cylindrical wall towards the closed position.
Regarding claim 12, Benoit-Gonin further discloses wherein the cylindrical skirt comprises a free edge having a second indentation facing the first strip.
Regarding claim 13, Benoit-Gonin further discloses wherein the cylindrical wall has an outer surface that features a grip (see Benoit-Gonin Figs. 1-2, 4 and 7 or Ishii Figs. 1-3 and 6-8).
Regarding claim 14, Benoit-Gonin further discloses wherein the safety ring comprises an outer circular portion and an inner circular portion, the outer circular portion extending the cylindrical wall, the inner circular portion being inverted with respect to the outer circular portion inside the safety ring, the safety ring being intended to be retained at the neck by the engagement of the inner circular portion with the retaining element (see Benoit-Gonin Figs. 3, 5-6 and 8 or Ishii Figs. 7-8).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736

	
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736